785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN WILSON ULMER, JR., Petitioner-Appellantv.BARRY MINTZES, WARDEN, Respondent-Appellee.
84-1583
United States Court of Appeals, Sixth Circuit.
1/27/86

ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response and affidavit in response to this Court's show cause order.


2
It appears from the record that the judgment was entered June 22, 1984.  The notice of appeal filed on August 7, 1984, was 15 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.  The failure of appellant to r ceive a copy of the Court's final decision does not relieve a party from failure to appeal within the period allowed.  Pryor v. Marshall, 711 F.2d 63 (6th Cir. 1983).


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.